Opinion issued April 22, 2014




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-13-01070-CR
                             ———————————
                     LOGAN DANIELLE REED, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Case No. 1377551


                           MEMORANDUM OPINION

       Appellant, Logan Danielle Reed, pleaded guilty to the offense of evading

arrest or detention with a motor vehicle.* On March 18, 2013, the trial court

entered an order that deferred adjudicating Reed’s guilt, placed Reed on


*
    See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(B) (West. Supp. 2013).
community supervision for three years, and assessed a $500 fine. The trial court

amended the conditions of Reed’s community supervision on three separate

occasions on August 8, 2013, October 3, 2013, and December 10, 2013. On

November 22, 2013, Reed filed a pro se notice of appeal stating that “the

defendant gives Notice of Appeal of [her] conviction.” We dismiss the appeal for

lack of jurisdiction.

      The trial court signed an order on March 18, 2013 sentencing Reed to

community supervision. Reed did not file a motion for new trial nor did she file a

motion for an extension of time to file her notice of appeal. See TEX. R. APP. P.

26.2(a)(2), 26.3(b); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(requiring both notice of appeal and motion for extension to be filed within 15 days

of original due date for notice of appeal). Therefore, Reed’s notice of appeal was

due by April 17, 2013. See TEX. R. APP. P. 26.2(a)(1).

      Reed untimely filed her notice of appeal on November 22, 2013. Without a

timely filed notice of appeal, this Court lacks jurisdiction over the appeal. See TEX.

R. APP. P. 25.2(b); Slaton v. State, 981 S.W.2d 208, 209–10 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v.

State, 987 S.W.2d 605, 605–06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).

      Furthermore, to the extent that Reed attempts to appeal the trial court’s

modifications of the terms and conditions of her community supervision, such


                                          2
modifications are not appealable. See Davis v. State, 195 S.W.3d 708, 710–11

(Tex. Crim. App. 2006) (stating that complaint about condition that does not serve

as basis for revocation cannot be considered); Christopher v. State, 7 S.W.3d 224,

225 (Tex. App.—Houston [1st Dist.] 1999, pet. ref’d) (“The Legislature has not

conferred the right to have an order modifying community supervision conditions

reviewed by appeal, and case law directs that no such right exists.”).

      Accordingly, we dismiss the appeal for want of jurisdiction.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3